Title: From George Washington to Alexander Moultrie, 7 November 1791
From: Washington, George
To: Moultrie, Alexander



Sir,
Philadelphia, November 7th 1791.

Your letter of the 1st of October, informing me of the alteration which had taken place in the plans and intentions of the south Carolina Yazou company, was received with much pleasure and satisfaction.
This change of measures is highly worthy of the good sense which dictated it—To have proceeded on the former plan would have been acting in direct violation of the laws and proclamations made and issued under the authority of the United States. To have persisted in a conduct of this kind would have been as little becoming the character of good citizens as consistent with the good sense which the Company have now shewn they are possessed of.
It was with extreme regret that I have heretofore received information of the plans and intentions of this Company, considering that their views, if carried into effect, would militate with the best interests of the United States—But I was never without hope that upon a serious and candid review of the matter, and the consequences which it might produce, their better judgment would lead to the measure which I am now happy to find they have adopted.
Permit me here to observe that any communications which may have been made to me on this subject cannot be considered as coming to me in my official capacity, it would therefore be improper for me to lay them before the Legislature of the United States, and I must request you will consider this letter as written in my private, not in my public character.
I beg you to be assured, Sir, that I have a proper sense of those sentiments of personal respect and attachment which are

expressed in your letter, and that I am, with due consideration and regard, your most obedient Servant

G. Washington.

